IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MONESS HAFFAR,                           : No. 108 MM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                   Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.